673 S.E.2d 659 (2009)
STATE of North Carolina
v.
Herston Eugene BARNES.
No. 519P08.
Supreme Court of North Carolina.
February 5, 2009.
Herston Eugene Barnes, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, Susan Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of November 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Harnett County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."